DETAILED ACTION

Status of Application
Claims 1-10 are pending in the present application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 11/04/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 and 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yamazaki et al (hereinafter Yamazaki), U.S. Publication No. 2014/0177345 A1.
Referring to claims 1 and 7, taking claim 1 as exemplary, Yamazaki discloses a data processing system, comprising: 
an arithmetic processing device [paragraph 105, arithmetic circuit 123]; and 
a nonvolatile memory device [fig. 16A, paragraph 187, semiconductor device 100];
wherein the nonvolatile memory device comprises a plurality of memory cells [paragraph 66, The memory circuit 103 in FIG. 1 includes a plurality of circuits (hereinafter referred to as memory cells 104)], 
wherein the nonvolatile memory device is configured to store s-bit (s is an integer greater than or equal to 1) data in each of the memory cells [paragraphs 67, 75-77, 133, “The writing circuit 108 outputs a voltage having a level corresponding to binary data or multilevel data to be written into the memory cell 104”; “The memory circuit 103 can store binary data or multilevel data in each of the memory cells 104 on the basis of write data voltages”; “Note that binary data is data capable of having either of two states of s-bit data where s=1 (binary data is 1-bit data represented by two states called High and Low or ‘1’ and ‘0’] when the data processing system is not activated [paragraph 188, For example, the control circuit 105 may make the semiconductor device 100 store data in the form of binary data in the other cases (storing data in the form of binary data when the system is not activated for multilevel data, e.g. less than 80%)],
wherein the nonvolatile memory device is configured to store t-bit (t is an integer greater than or equal to 2) data in each of the memory cells [paragraphs 67, 75-77, 133, “The writing circuit 108 outputs a voltage having a level corresponding to binary data or multilevel data to be written into the memory cell 104”; “The memory circuit 103 can store binary data or multilevel data in each of the memory cells 104 on the basis of write data voltages”; “Note that multilevel data is data capable of having any of (k+1) states of data `k` and data `k-1` to data `0`, for example, when the number of levels of the data is (k+1)”, hence multilevel data is equivalent to the claimed t-bit data, e.g. 2-bit data is 4-level data since 2 bits can represent 4 levels of potential] when the data processing system is activated [paragraph 188, “For example, the control circuit 105 may make the semiconductor device 100 store data in the form of multilevel data when the amount of data stored in the memory device 180 accounts for at least 80% of the memory capacity” (equivalent to claimed the system being activated; e.g., activated for multilevel)],
wherein an integer value of s is smaller than an integer value of t [paragraphs 76-77, binary data (1-bit data) smaller than multilevel data (2-bit data or greater)], and

Referring to claims 2, 5, and 8, taking claim 2 as exemplary, Yamazaki discloses the data processing system according to claim 1, wherein the integer value of s is 1 [paragraphs 67, 75-77, 133, “Note that binary data is data capable of having either of two states of data `1` and data `0`”, hence binary data is equivalent to the claimed s-bit data where s=1 (binary data is 1-bit data represented by two states called High and Low or ‘1’ and ‘0’])
Referring to claims 3, 6, and 9, taking claim 3 as exemplary, Yamazaki discloses the data processing system according to of claim 1,
wherein each of the memory cells comprises a transistor [paragraph 17], and
wherein the transistor comprises a metal oxide in a channel formation region [paragraphs 17, 54, 223].
	Referring to claim 4, Yamazaki discloses a data processing system, comprising:
an arithmetic processing device [paragraph 105, arithmetic circuit 123];
a first memory device [fig. 16A, paragraph 184, memory device 170]; and
a second memory device [fig. 16A, paragraph 187, semiconductor device 100],
wherein the second memory device is a nonvolatile memory device [paragraph 177, The memory cell illustrated in FIG. 1 is a memory element capable of storing 
wherein the second memory device comprises a plurality of memory cells [paragraph 66, The memory circuit 103 in FIG. 1 includes a plurality of circuits (hereinafter referred to as memory cells 104)],
wherein the second memory device is configured to store s-bit (s is an integer greater than or equal to 1) data in each of the memory cells [paragraphs 67, 75-77, 133, “The writing circuit 108 outputs a voltage having a level corresponding to binary data or multilevel data to be written into the memory cell 104”; “The memory circuit 103 can store binary data or multilevel data in each of the memory cells 104 on the basis of write data voltages”; “Note that binary data is data capable of having either of two states of data `1` and data `0`”, hence binary data is equivalent to the claimed s-bit data where s =1 (data bit is either ‘1’ or ‘0’)] when the data processing system is not activated [paragraph 188, For example, the control circuit 105 may make the semiconductor device 100 store data in the form of binary data in the other cases (storing data in the form of binary data when the system write circuity is not activated for multilevel data)],
	wherein the second memory device is configured to store t-bit (t is an integer
greater than or equal to 2) data in each of the memory cells [paragraphs 67, 75-77, 133, “The writing circuit 108 outputs a voltage having a level corresponding to binary data or multilevel data to be written into the memory cell 104”; “The memory circuit 103 can store binary data or multilevel data in each of the memory cells 104 on the basis of write data voltages”; “Note that multilevel data is data capable of having any of (k+1) states of data `k` and data `k-1` to data `0`, for example, when the number of levels of the data is t-bit data] when the data processing system is activated [paragraph 188, “For example, the control circuit 105 may make the semiconductor device 100 store data in the form of multilevel data when the amount of data stored in the memory device 180 accounts for at least 80% of the memory capacity” (equivalent to claimed the system being activated; e.g., activated for multilevel)],
wherein an integer value of s is smaller than an integer value of t [paragraphs 76-77, binary data (1-bit data) smaller than multilevel data (2-bit data or greater)], and
wherein the arithmetic processing device is configured to perform arithmetic processing using the first memory device and the second memory device when the data
processing system is activated [paragraph 188, fig. 16A including semiconductor device 100 and first memory device 170; device 100 including element 107 which includes arithmetic circuit 123 (see figs. 1 and 2 and the corresponding reference numbers); paragraph 188, “For example, the control circuit 105 may make the semiconductor device 100 store data in the form of multilevel data when the amount of data stored in the memory device 180 accounts for at least 80% of the memory capacity” (equivalent to claimed the system being activated; e.g., activated for multilevel)].
	Referring to claim 10, Yamazaki discloses the operation method of the data processing system according to claim 7, wherein the data processing system further comprises a first memory device, and wherein the arithmetic processing device is configured to perform arithmetic processing using the first memory device and the nonvolatile memory device when the data processing system is activated [paragraph 188, fig. 16A including semiconductor device 100 and first memory device 170; device .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagashima et al, U.S. Publication No. 2006/0171210 A1, discloses a binary and multilevel semiconductor memory device [paragraph 43].
Yamazaki et al, U.S. Publication No. 2012/0051119 A1, discloses a memory storing multilevel data and binary data [paragraph 117].
Yamazaki et al, U.S. Publication No. 2015/0263007 A1, discloses a memory cell array storing binary and multilevel data [paragraph 134].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181